DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant's election with traverse of Species I in the reply filed on 1/21/21 is acknowledged.  The traversal is on the ground(s) that (1) both species could be searched without serious burden, and (2) the technical feature is a special technical feature because the cited reference does not disclose the dihedral angles are “in relation to the layer extending in a first dimension that is orthogonal to a second layer” (p. 7 of Remarks) .  This is not found persuasive because (1) both species at least require searches in different areas and using different keywords (reflective ribbons on a substrate vs magnetic flakes dispersed within a substrate), and (2) none of the claims recite the dihedral angle is between an element and the common place (see claims 1 & 13- the only requirement is that the dihedral angles “change as a function of distance across the common plane” / “follow a helical arrangement along the common plane”). Accordingly, the technical feature common between the two species is seen to be taught by the prior art as set forth in the restriction requirement and in the rejection of claim 1 below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the reflective ribbons positioned along a common plane extending in the second dimension having dihedral angles that change as a function of distance across the common plane.” It is not clear how a ribbon can be characterized by dihedral angles, when a dihedral angle is defined as “an angle formed by two plane faces,” when an ordinarily skilled artisan would understand a ribbon to be characterized by a single face.
Claims 2-12 inherit the same deficiency due to their dependence on claim 1.
Appropriate correction is required. For purposes of examination, claim 1 is interpreted as follows: “the reflective ribbons positioned along a common plane extending in the second dimension forming dihedral angles with respect to the common plane that change as a function of distance across the common plane.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5 & 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borde et al. (WO 2010/100360 A1) (see attached machine translation).
Regarding claim 1 (as understood by the current claim language), Borde discloses an article comprising: a base layer extending along a first dimension and a second dimension, said second dimension being orthogonal to the first dimension (see, e.g. Figs. 16A-F: lines 16 are provided on a base); and reflective ribbons provided on an upper surface of the base layer (see Figs. 4 & 16A-F: 16 – lines; para [0014]: light is reflected), the reflective ribbons positioned along a common plane extending in the second dimension forming dihedral angles with respect to the common plane that change as a function of distance across the common plane (see Fig. 4: variance according to distance along the Y axis).  
Regarding claim 2, Borde discloses the dihedral angles of the reflective ribbons extend along the first dimension (see Fig. 4).  
Regarding claim 5, Borde discloses the reflective ribbons are angled to cause light reflected from the reflective ribbons to have an ortho-parallactic optical motion effect when a viewing angle of the reflective ribbons is varied (para [0015]; compare with para [0032] of the present application as published).  
Regarding claim 9, Borde discloses the reflective ribbons include curved reflective surfaces (see, e.g. Figs. 16C & 16F).  
Regarding claim 10, Borde discloses the reflective ribbons positioned along an axis in the common plane extending in the first dimension have the same angles with respect to each other along the axis (see Fig. 4).  

Regarding claim 12, Borde discloses the article is provided on at least one of a security device and a banknote (see Fig. 1 & para [0046]: security element).
Alternatively, claim(s) 1-2, 6-7 & 11-12 are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Yashiki et al. (US 2017/0082787 A1).
Regarding claim 1 (as understood by the current claim language), Yashiki discloses an article comprising: a base layer extending along a first dimension and a second dimension, said second dimension being orthogonal to the first dimension (Figs. 1-2: 11 – plastic layer); and reflective ribbons provided on an upper surface of the base layer (Figs. 1-2: 12 – reflective portions), the reflective ribbons positioned along a common plane extending in the second dimension forming dihedral angles with respect to the common plane that change as a function of distance across the common plane (see Figs. 1-2).
Regarding claim 2, Yashiki discloses the dihedral angles of the reflective ribbons extend along the first dimension (see Figs. 1-2).  
Regarding claim 6, Yashiki discloses the base layer is formed of a polymeric material (para [0055]: plastic) and wherein each of the reflective ribbons is a portion of the polymeric material coated with a reflective material (para [0057]: metal layer).  
Regarding claim 7, Yashiki discloses the base layer is formed of a polymeric material (para [0055]: plastic) that includes features on which the reflective ribbons are provided (see Fig. 2).  
The remaining limitation of claim 7 (“embossed”) is directed to method steps of making In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Regarding claim 11, Yashiki discloses the angles of the reflective ribbons are rotated about an axis that extends along the second dimension in the common plane (see Figs. 1-2: to the extent the angles varies along each line 12, they are seen to rotate about an axis as claimed).  
Regarding claim 12, Yashiki discloses the article is provided on at least one of a security device and a banknote (para [0002]: securities, etc.).
Claim(s) 1 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gubela, Sr. (US 2002/0154423 A1).
Regarding claim 1 (as understood by the current claim language), Gubela discloses an article comprising: a base layer extending along a first dimension and a second dimension, said second dimension being orthogonal to the first dimension (see Figs. 3-4); and reflective ribbons provided on an upper surface of the base layer (see Figs. 3-4: facets 1 & 2 are seen to form reflective ribbons), the reflective ribbons positioned along a common plane extending in the second dimension forming dihedral angles with respect to the common plane that change as a function of distance across the common plane (see Figs. 3-4: facets 1-3 form 3 different dihedral angles with respect to the bottom plane, i.e. the base of the structure).  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 3 is allowable for at least the reason “the changes in the dihedral angles of the reflective ribbons follow a helical configuration” as set forth in the claimed combination.
Claim 4 is allowable for at least the reason “the changes in the dihedral angles of the reflective ribbons follow a bi-helical configuration” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872